Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-10 are pending in the application.

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
Applicant’s representative argues that there is no citation to any part of Hanayama, nor any teaching therein, describing or suggesting the voltage limits as recited in the claim.  In fact, the teachings of Hanayama are directed to activating the controller using electric power supplied from a bus-connected device and, therefore, would not work if the limits recited in the claim were imposed as a requirement for activating the switch.
Examiner respectfully disagree. As discussed by Hanayama, in prior art, some apparatuses have a mode in which a controller such as a CPU is activated without using electric power supplied from a commercial power source, based on the electric power supplied from the power source of the bus-connected device. This mode is effective when data is rewritten, at shipment from a factory, for a packed image processing apparatus to which it is difficult to supply the electric power from the commercial power source, for example.  There is known a configuration in which an apparatus and a personal computer (PC) are connected to each other via a USB interface, electric power is supplied from the PC to the image forming apparatus via the USB interface, and a firmware of the image forming apparatus is updated without connection to a commercial power source [BACKGROUD].  However, there is a problem in the 
 Hanayama teaches an apparatus [MFP 100] may configured to detect a voltage value and/or a current value and determine whether the electric power is being supplied from the commercial power source [par. 0086] or USB connector (bus-connected device).  Based on the result of the voltage value and/or current, the apparatus is to activate the switch [54 (second switch)] in which the electric power is supplied to the controller and the image processor or supplies the electric power to the controller but does not supply the electric power to the image processor.  Therefore, it is clear to one of skill in the art that the apparatus of Hanayama must imposed some voltage limit as a requirement in order for the apparatus to determine whether the electric power is being supplied from the commercial power source or from the USB connector.
Furthermore, Hanayama teaches the MFP 100 is connected to a host device, such as a personal computer (PC) via the USB cable. The MFP 100 is capable of receiving electric power at about 5 V from the host device through the USB cable in a state in which the host device is connected to the USB connector 70 [par. 0023].  Thus, the voltage limits must exceed 5 volts in order for the apparatus to determine that the electric power is being supplied from the commercial power source.  The only differences is that Hanayama does not expressly teach the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanayama US Pub. No. 2017/0364022 in view of Admitted Prior Art (ApA).
1 teaches an actuator for Heating, Ventilation, and Air Conditioning installation, the actuator comprising: a power supply connection [90] for connecting the actuator to an external power supply, a processor [30+50] for controlling and monitor the actuator, a peripheral unit [10] with power consumers, a connection socket [70] connected to a serial interface of the processor [see fig. 1 of Hanayama].  Specifically, Hanayama in view of ApA teaches all claimed  limitations except “of at least 6 volts” with regarding to the voltage limit detected at a feed-in point of the power supply.  
(Although this voltage limit appears consistent with the teachings of Hanayama as discussed above (in response to arguments), Hanayama does not give any specific value for the voltage limit). 
Nonetheless, it would have been obvious to include in Hanayama/ApA wherein the processor is programmed to activate the switch to close only if a first voltage valued detected by the processor at a feed-in point of the power supply connection exceeds a specific value limit.
This value would be determined in the course of routine engineering optimization/experimentation to determine the appropriate voltage limit.  Moreover, absent a showing of criticality, i.e., unobvious or unexpected results, the relationships set forth in this claim are considered to be within the level of ordinary skill in the art.
Additionally, the law is replete with cases in which the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.

Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions; see Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 2, Hanayama teaches the first limit or the second limit is defined such that the first or second voltage value definitely exceeds the respective limit after the external power supply is switch on [par. 0064 – signal per unit time is larger than a particular value, the CPU 31 determines that the power switcher 50 is receiving the electric power supplied from the commercial power source; par. 0086].
Regarding claim 3, Hanayama does not teach the processor is programmed to receive the primary configuration data and/or send the secondary configuration data and/or diagnostic data only if the first voltage value or the second voltage value falls below the respective limit.
Hanayama teaches, when the CPU 31 determines that the switch information is the first information2, the CPU 31 determines whether there is a host device connected.  In the case where the host is connected, CPU sends the power switcher a signal for switching the first switch 52 from the closed state to the open state to reduce a possibility of an overcurrent passing through the host device.  That is,  in the case where the MFP 100 is receiving the electric power from the 
At the time the invention was filed, it would have been obvious matter of design choice to person of ordinary skill in the art to program a processor only if the fist voltage value falls below the respective limit because applicant has not disclosed that program a processor only if the fist voltage value falls below the respective limit provides an advantage.  One of ordinary skill in the art, furthermore, would have expected the device of Hanayama, and applicant’s invention, to perform equally well with either the opening of the USB power supply switch taught by Hanayama or the claimed  program a processor only if the fist voltage value falls below the respective limit because both method would perform the same function of preventing overcurrent passing through the host device. 
Therefore, it would have been prima facie obvious to modify Hanayama to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hanayama.
Regarding claim 4, Hanayama teaches the processor stored primary configuration data in an associated nonvolatile memory and/or, on the basis of said data, updates an operating program of the processor [see 32 and 34 of fig. 2 and par. 0026-0027].
Regarding claim 5, ApA teaches a maximum total electrical output of the peripheral unit is greater by at least a factor of 2 than a maximum electrical output of the electronic components of the actuator required for data communication [see page 3 – The peripheral unit….needs an electrical output that is many time higher].  

Regarding claim 10, Hanayama teaches the serial interface comprises at least one interface selected from the group consisting of : a USB interface; and the connection socket comprises a socket selected from the group consisting of : a USB connection socket [see par. 0023].  Hanayama does not teaches the serial interface comprises at least one interface selected from a group consisting of a USB interface, an IEEE 1394 interface, and a lighting interface and a socket selected from a group consisting of a USB connection socket, an IEEE 1394 connection socket, and a lightning connection socket.  However, examiner takes official notice that such group is old and well known in the art of communication interface/socket.  One of ordinary skill in the art would motivated to provide such well known interface/socket group to further improve the usability of the system by including different interface/socket options based on the need of the actuator.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanayama/ApA as applied to claim 1 above, and further in view of Flaberty U.S. Patent No. 5,340,767.
Regarding claim 8, Hanayama teaches at least one of the serial interface [not show to perform PnP with USB connector – see par. 0054] and the nonvolatile memory is integrated into the microcontroller [see fig. 2].
Hanayama does not express teach at least one of the A/D converter integrated into the microcontroller.  However, such feature is old and well known in the art of microcontroller.  

(11)   FIG. 2 illustrates a general view of a preferred embodiment microcontroller designated at 66. Microcontroller 66 is similar in certain respects to microcontroller 10 discussed in FIG. 1. Microcontroller 66 includes a chip 68 and a package 70. Chip 68 includes seven different modules designated by capital letters A-G. Each microcontroller module may comprise any of various peripherals such as a central processing unit, various memories, a serial interface, a serial peripheral interface, a serial communication interface, timers, parallel I/O or an A-D converter. Further, modules A-G have access to, and may communicate over, internal buses 72. The collection of modules A-G are selected and established as a superset of modules. In other words, modules A-G represent a group of modules which are capable of performing a large number of microcontroller functions and, hence, a subset of the modules may be utilized in order to implement a particular function or functions desired by a customer. Thus, modules A-G are capable of accommodating various different potential customer needs and, as a result, a subset of the modules may be accessed in order to satisfy the needs of any one of those customers. 

Before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the microcontroller of Hanayama with at least one of the A/D converter integrated into the microcontroller of Flaberty.  The motivation for doing so would has been to improve the flexibility/portability of the microcontroller by integrated different modules in to a single chip.  Thus reduce footprint for the circuit and cost.
Regarding claim 9, Hanayama/ApA in view of Flaberty teaches at least one of the A/D converter, the serial interface, and the nonvolatile memory receive an electrical feed at least indirectly from the voltage regulator [see fig. 2 of Hanayama].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT HUY TRAN whose telephone number is (571)272-7210.  The examiner can normally be reached on M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VINCENT H TRAN
Primary Examiner
Art Unit 2115



/VINCENT H TRAN/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Hanayama and ApA were cited as the prior art reference in the last office action.  Their relevant teachings as set forth in the last office action are hereby incorporated by reference to the extent that is applicable to the newly amended claims.
        2 receiving the electric power supplied from the commercial power source.